        Case 1:13-cr-00242-DLC Document 1112
                                        1111 Filed 06/10/20 Page 1 of 1



                                   RICHARD PALMA
                                     ATTORNEY AT LAW
                               122 EAST 42nd STREET - SUITE 620
                                NEW YORK, NEW YORK 10168



MEMBER OF THE BAR                                                     TEL. (212) 686-8111
NEW YORK & FLORIDA                                                    FAX. (212) 202-7800
                                                               E-MAIL: rpalma177@gmail.com
                                     June 10, 2020
ECF

Honorable Denise L. Cote
United States District Judge                   MEMO ENDORSED
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, N.Y. 10007

              Re:     U.S. v. Andre Cunningham, 13 Cr. 242-014 ((DLC)
                      Cunningham consents to participate in the June 12, 2020 VSOR
                      Conference remotely by Skype Business.

Dear Judge Cote:

        In accordance with Your Honor’s June 5th instructions, after consulting with Mr. Andre
Cunningham on Saturday, June 6th, he confirmed for me again his consent to participate remotely
in the June 12th 11 a.m. conference remotely via Skype Business.

       If Your Honor has questions about this request, I am available immediately by cellular
phone at 917-751-5754.

       Thank you.
                                            Respectfully submitted,
                                            s/ Richard Palma
                                            Richard Palma (Bar No. rp 4441)

Copy: AUSA Jared Lenow
      USPO Margaret Carroll        The 11:00 am conference on Friday, June 12, 2020 shall
                                   occur as a Skype for Business videoconference. The
                                   parties are directed to use the credentials provided
                                   in the June 3 Order. Defense counsel is reminded to
                                   file the form attached to the June 3 Order, Waiver of
                                   Right to be Present at Criminal Proceeding, 24 hours
                                   prior to the proceeding, if it is possible.
                                   6.10.2020.
